Name: 2014/199/EU: Commission Implementing Decision of 9 April 2014 amending the Annexes to Implementing Decision 2011/630/EU as regards animal health requirements relating to bluetongue and epizootic haemorrhagic disease (notified under document C(2014) 2256) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: trade;  tariff policy;  agricultural activity;  cooperation policy;  agricultural policy;  means of agricultural production
 Date Published: 2014-04-11

 11.4.2014 EN Official Journal of the European Union L 108/56 COMMISSION IMPLEMENTING DECISION of 9 April 2014 amending the Annexes to Implementing Decision 2011/630/EU as regards animal health requirements relating to bluetongue and epizootic haemorrhagic disease (notified under document C(2014) 2256) (Text with EEA relevance) (2014/199/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (1), and in particular Article 8(1), the first subparagraph of Article 10(2) and Article 11(2) thereof, Whereas: (1) Annex I to Commission Implementing Decision 2011/630/EU (2) sets out a list of third countries or parts thereof from which Member States are to authorise imports of semen of domestic animals of the bovine species (semen). Section A of Part 1 of Annex II to that Implementing Decision sets out the model animal health certificate for imports into and transits through the Union of semen dispatched from the semen collection centre where the semen was collected. Section C of Part 1 of that Annex II sets out the model animal health certificate for imports into and transits through the Union of semen dispatched from a semen storage centre. (2) In the list of third countries or parts thereof from which Member States shall authorise imports of semen in Annex I to Implementing Decision 2011/630/EU the discription of additional guarantees for Australia and the United States must be amended in order to take account of the amendments made to the conditions for epizootic haemorrhagic disease (EHD) in points II.5.4.1 and II.5.4.2 of the health attestation in Part II of the model animal health certificate set out in Section A of Part 1 of Annex II to that Decision. (3) Annex I to Implementing Decision 2011/630/EU should therefore be amended accordingly. (4) The model animal health certificates set out in Sections A and C of Part 1 of Annex II to Implementing Decision 2011/630/EU are drawn up in accordance with Commission Decision 2007/240/EC (3), in a format compatible with the integrated computerised veterinary system (TRACES) set up by Commission Decision 2003/623/EC (4) and consist of a description of the consignment in Part I and health attestation in Part II thereof. (5) As in accordance with Article 2(1)(c)(i) and (iii) of Implementing Decision 2011/630/EU the model animal health certificates set out in Section A and Section C of Part 1 of Annex II thereto can only be used for consignments of semen dispatched respectively from a single semen collection or storage centre, the information in point I.11 of the respective model animal health certificate should correspond to the semen collection centre where the semen was collected or the semen storage centre where the semen was dispatched from. Accordingly, only the name, the address and the approval number of a single semen collection or storage centre should be indicated in those points. (6) The health attestation in Part II of the model animal health certificate, set out in Section A of Part 1 of Annex II to Implementing Decision 2011/630/EU, lists five alternative conditions for declaring the absence of the bluetongue virus and four alternative conditions for declaring the absence of the EHD virus in donor bulls, including three regimes for the testing of donor bulls for EHD, to be certified when semen is imported from Australia, Canada and the United States. Currently it is only allowed to certify the consignments of semen collected from donor bulls complying with a single condition among those listed in that health attestation. However, certain consignments of semen dispatched to the Union consist of semen collected at different times from donor bulls complying with more than one of those conditions. (7) In addition, Section B of Annex III to Commission Regulation (EC) No 1266/2007 (5) provides that semen intended for intra-Union trade or export to a third country should be collected from donor animals complying with at least one of the conditions listed therein relating to bluetongue which should be specified in the health certificate which model is laid down, inter alia, in Section A of Part 1 of Annex II to Implementing Decision 2011/630/EU. (8) As a consequence, there is a need for information on those listed conditions and the applied test regimes of donor bulls for bluetongue and EHD as well as on the dates when those listed conditions were met or tests applied to a particular set of straws of semen collected from an identified donor bull, where imported semen is subsequently dispatched to another Member State. (9) Since all five conditions for declaring the absence of the bluetongue and the four conditions for declaring the absence of EHD provide the same level of animal health guarantees, the wording of the health attestation in Part II of the model animal health certificate set out in Section A of Part 1 of Annex II to Implementing Decision 2011/630/EU should be amended in order to allow imports into and transit through the Union of consignments of semen collected from donor bulls complying with more than one listed conditions. Furthermore, detailed information on the conditions and applied test regimes should be included in that model animal health certificate, without necessarily increasing adminsitrative burdens. (10) To further reduce adminsitrative burdens for the centre veterinarian and for the official veterinarian, it is appropriate in point I.28 of the model animal health certificate set out in Section A of Part 1 of Annex II to Implementing Decision 2011/630/EU to remove information on the approval number of the centre and to provide in this point entries for the detailed description of the consignment as regards the conditions for bluetongue and EHD applicable to the particlar straw of semen collected on a disclosed date from an identified donor bull. (11) Annex II to Implementing Decision 2011/630/EU should therefore be amended accordingly. (12) Implementing Decision 2011/630/EU should therefore be amended accordingly. (13) To avoid any disruption of trade, the use of animal health certificates issued in accordance with Implementing Decision 2011/630/EU in its version prior to the amendments introduced by this Decision should be authorised during a transitional period subject to certain conditions. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annexes to Implementing Decision 2011/630/EU are amended in accordance with the Annex to this Decision. Article 2 For a transitional period until 31 December 2014, Member States shall authorise imports into and transit through the Union of consigments of semen of domestic animals of the bovine species from third countries which are accompanied by an animal health certificate issued not later than 30 November 2014 in accordance with the model animal health certificate set out in Section A or C of Part 1 of Annex II to Implementing Decision 2011/630/EU, before the amendments introduced by this Decision. Article 3 This Decision shall apply from 1 January 2015. Article 4 This Decision is addressed to the Member States. Done at Brussels, 9 April 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 194, 22.7.1988, p. 10. (2) Commission Implementing Decision 2011/630/EU of 20 September 2011 on imports into the Union of semen of domestic animals of the bovine species (OJ L 247, 24.9.2011, p. 32). (3) Commission Decision 2007/240/EC of 16 April 2007 laying down new veterinary certificates for importing live animals, semen, embryos, ova and products of animal origin into the Community pursuant to Decisions 79/542/EEC, 92/260/EEC, 93/195/EEC, 93/196/EEC, 93/197/EEC, 95/328/EC, 96/333/EC, 96/539/EC, 96/540/EC, 2000/572/EC, 2000/585/EC, 2000/666/EC, 2002/613/EC, 2003/56/EC, 2003/779/EC, 2003/804/EC, 2003/858/EC, 2003/863/EC, 2003/881/EC, 2004/407/EC, 2004/438/EC, 2004/595/EC, 2004/639/EC and 2006/168/EC (OJ L 104, 21.4.2007, p. 37). (4) Commission Decision 2003/623/EC of 19 August 2003 concerning the development of an integrated computerised veterinary system known as TRACES (OJ L 216, 28.8.2003, p. 58). (5) Commission Regulation (EC) No 1266/2007 of 26 October 2007 on implementing rules for Council Directive 2000/75/EC as regards the control, monitoring, surveillance and restrictions on movements of certain animals of susceptible species in relation to bluetongue (OJ L 283, 27.10.2007, p. 37). ANNEX The Annexes to Implementing Decision 2011/630/EU are amended as follows: (1) Annex I is replaced by the following: ANNEX I List of third countries or parts thereof from which Member States shall authorise imports of semen of domestic animals of the bovine species ISO Code Name of the third country Remarks Description of the territory (if appropriate) Additional guarantees AU Australia The additional guarantees concerning testing set out in points II.5.4.1 and/or II.5.4.2 of the certificate in Section A of Part 1 of Annex II are compulsory. CA Canada (1) Territory described as CA-1 in Part 1 of Annex I to Regulation (EU) No 206/2010. CH Switzerland (2) CL Chile GL Greenland IS Iceland NZ New Zealand PM Saint Pierre and Miquelon US United States The additional guarantees concerning testing set out in points II.5.4.1 and/or II.5.4.2 of the certificate in Section A of Part 1 of Annex II are compulsory. (2) In Annex II, Part 1 is amended as follows: (a) Section A is replaced by the following: SECTION A Model 1  Animal health certificate applicable to imports into and transits through the Union of semen of domestic animals of the bovine species collected, processed and stored in accordance with Council Directive 88/407/EEC, dispatched from a semen collection centre where the semen was collected (b) Section C is replaced by the following: SECTION C Model 3  Animal health certificate for imports into and transits through the Union of semen of domestic animals of the bovine species collected, processed and stored in accordance with Council Directive 88/407/EEC, and of stocks of semen of domestic animals of the bovine species collected, processed and stored before 31 December 2004 in conformity with Directive 88/407/EEC, applying until 1 July 2004, and imported after 31 December 2004 in accordance with Article 2(2) of Directive 2003/43/EC dispatched from a semen storage centre (1) The model certificate to be used for imports from Canada is set out in Commission Decision 2005/290/EC of 4 April 2005 on simplified certificates for the importation of bovine semen and fresh pig meat from Canada and amending Decision 2004/639/EC (only for the semen collected in Canada) laid down in accordance with the Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products, as approved by Council Decision 1999/201/EC. (2) The model certificates to be used for imports from Switzerland are set out in Annex D to Directive 88/407/EEC, with the adaptations set out in point 4 of Chapter VII(B) of Appendix 2 of Annex 11 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products as approved by Decision 2002/309/EC, Euratom of the Council, and of the Commission as regards the Agreement on Scientific and Technological Cooperation of 4 April 2002 on the conclusion of seven Agreements with the Swiss Confederation.